 



Exhibit 10.17
 
 
EMPLOYMENT AGREEMENT
By and Between
GRUBB & ELLIS COMPANY
and
FRANCES P. LEWIS
 
 
As of April 1, 2006

 



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT (this “Agreement”) effective as of April 1, 2006 (the
“Effective Date”), by and between GRUBB & ELLIS COMPANY, a Delaware corporation
having an address at 500 West Monroe Street, Suite 2800, Chicago, IL 60661 (the
“Company”), and FRANCES P. LEWIS, an individual having an address at 3808 N.
Tripp Avenue, Chicago, Illinois 60641 (“Executive”).
W I T N E S S E T H:
     WHEREAS, the Company desires to employ Executive and Executive desires to
provide her exclusive services to the Company in connection with the Company’s
business; and
     WHEREAS, both parties desire to clarify and specify the rights and
obligations which each have with respect to the other in connection with
Executive’s employment.
     NOW, THEREFORE, in consideration of the agreements and covenants herein set
forth, the parties hereby agree as follows:
     1. Employment
     The Company hereby employs Executive as Senior Vice President, Marketing
and Corporate Communications, and Executive hereby accepts such exclusive
employment and agrees to render Executive’s exclusive services as an employee of
the Company, all subject to and on the terms and conditions herein set forth.
     2. Duties and Responsibilities of Executive
     Executive shall be exclusively employed as the Company’s Senior Vice
President, Marketing and Corporate Communications, and Executive agrees to
provide Executive’s exclusive services to the Company, subject to the other
provisions of this Section 2. Executive’s responsibilities and duties shall be
commensurate with those of a similarly situated officer of an entity engaged in
the business engaged, or proposed to be engaged, in by the Company. In the
performance of her duties, Executive shall initially report to the Company’s
Chief Executive Officer, and thereafter may report to such officer of the
Company as so directed by the Board of Directors. Executive shall use her best
efforts to maintain and enhance the business and reputation of the Company and
shall perform such other duties commensurate with Executive’s position as may,
from time to time, be designated to Executive by the Company’s Chief Executive
Officer. Executive shall be available to travel as the reasonable needs of the
Company shall require. Executive’s principal place of employment shall be the
Chicago, Illinois metropolitan area. Nothing contained in this Section 2 shall
limit Executive’s right to engage in charitable activities or industry
activities provided the same do not materially effect the performance of
Executive’s responsibilities hereunder.

1



--------------------------------------------------------------------------------



 



     3. Compensation
          (a) In consideration for Executive’s services to be performed under
this Agreement and as compensation therefor, Executive shall receive, in
addition to all other benefits provided for in this Agreement, a base salary
(the “Base Salary”) at a rate of Two Hundred Thousand Dollars ($200,000) per
annum. All payments of Base Salary shall be subject to all applicable
withholdings and deductions, and shall be payable in accordance with the
Company’s customary payroll practices. The Base Salary shall be subject to
annual review by the Compensation Committee of the Board (the “Compensation
Committee”).
          (b) In addition to the Base Salary, Executive shall be eligible to
receive annual bonus compensation (“Bonus Compensation”) based upon a bonus plan
and formula to be established each year during the Term hereof (as defined in
Section 5 below) by the Compensation Committee. The Bonus Compensation plan to
be established each year by the Compensation Committee shall be designed to take
into account both the performance of the Executive and the Company. The Bonus
Compensation plan for Executive shall provide for up to thirty percent (30%) of
the Base Salary, upon such terms and conditions as determined from time to time
by the Compensation Committee of the Board. All Bonus Compensation shall be
payable in accordance with the procedures established from time to time by the
Compensation Committee, subject to all applicable withholding and deductions,
and in accordance with the Company’s customary payroll and bonus payment
practices.
          (c) Executive shall be entitled to participate in the Company’s
performance-based Long Term Incentive Plan (the “Incentive Plan”) in an amount
equal to up to sixty-five percent (65)% of Executive’s Base Salary, and such
participation shall be with respect to the Company’s Incentive Plan commencing
as of January 1, 2005, and with respect to any performance period commencing in
such calendar year or thereafter, provided that Executive’s participation in
such Incentive Plan (and his compensation in respect thereof) shall only be for
the actual time periods during which Executive was actually employed by the
Company. All compensation payable pursuant to the Incentive Plan shall be
payable in accordance with the procedures established from time to time by the
Compensation Committee, subject to applicable withholdings and deductions, and
in accordance with the Company’s customary payroll and bonus payment practices.
4. Benefits
          (a) In addition to the Base Salary, the Bonus Compensation, and the
Incentive Plan, as provided for in Section 3 hereof, Executive shall be entitled
to the benefits and other arrangements, including, but not limited to, annual
vacation (collectively, “Benefits”), consistent with those Benefits previously
provided to Executive by the Company immediately prior to the execution hereof;
provided, that, subsequent to the execution hereof, the Benefits are made
available at the absolute and sole discretion of the Company and nothing in this
Agreement establishes any right of the Executive to the availability or
continuance of any such plan or arrangement.

2



--------------------------------------------------------------------------------



 



          (b) Executive shall be entitled to reimbursement for all reasonable
travel, entertainment and other reasonable expenses incurred in connection with
the Company’s business, provided that such expenses are (i) pre-approved by the
Company if not in accordance with the Company’s policies, and (ii) adequately
documented and vouchered in accordance with the Company’s policies.
     5. Term of Employment
          The term of Executive’s employment hereunder shall commence on the
Effective Date and shall terminate on the date immediately preceding the three
(3) year anniversary thereof, or such earlier time in accordance with Section 8
hereof (the “Term”). The Term may be extended beyond the period provided for in
the immediately preceding sentence upon the mutual written agreement of the
parties hereto.
     6. Confidentiality
          (a) Executive agrees and covenants that, at any time during which
Executive is employed by the Company (which, for purpose of this Section 6 shall
include the Company’s subsidiaries and affiliates) or thereafter, Executive will
not (without first obtaining the express permission of the Company) (i) divulge
to any individual, partnership, corporation (including a business trust),
limited liability company, joint stock company, trust, unincorporated
association, joint venture, or other entity, or a government or any political
subdivision or agency thereof (“Person”), or use (either by Executive or in
connection with any business), any “Confidential Information” (as hereinafter
defined in Section 6(c) hereof) or (ii) divulge to any Person, or use (either by
Executive or in connection with any business), any “Trade Secrets” (as
hereinafter defined in Section 6(c) hereof) to which Executive may have had
access or which had been revealed to Executive during the course of Executive’s
employment, unless such disclosure is pursuant to a court order, disclosure in
litigation involving the Company or in any reports or applications required by
law to be filed with any governmental agency, but only after at least ten
(10) days prior written consultation with the Company.
          (b) Any interest in patents, patent applications, inventions,
copyrights, developments, innovations, methods, processes, analyses, drawings,
and reports (collectively, “Inventions”) which Executive may develop during the
period Executive is employed under this Agreement (either during regular
business hours or otherwise) relating to the fields in which the Company may
then be engaged shall belong to the Company; and Executive shall disclose the
Inventions to the Company and forthwith upon request of the Company, Executive
shall execute all such assignments and other documents and take all such other
action as the Company may reasonably request in order to vest in the Company all
right, title, and interest in and to the Inventions free and clear of all liens,
charges, and encumbrances.
          (c) As used in this Agreement, the term “Confidential Information”
shall mean and include all information and data in respect of the Company’s
(including its subsidiaries’ and affiliates’) operations, financial condition,
products, customers and business (including, without limitation, artwork,
photographs, specifications, facsimiles, samples, business, marketing or
promotional plans, creative written material and information relating to
characters, concepts, names, trademarks, tradenames, tradedress and copyrights)
which may be

3



--------------------------------------------------------------------------------



 



communicated to Executive or to which Executive may have access in the course of
Executive’s employment by the Company. Notwithstanding the foregoing, the term
“Confidential Information” shall not include information which:

  (i)   is, at the time of the disclosure, a part of the public domain through
no act or omission by Executive; or     (ii)   is hereafter lawfully disclosed
to Executive by a third party who or which did not acquire the information under
an obligation of confidentiality to or through the Company.

     As used in this Agreement, the term “Trade Secrets” shall mean and include
information, without regard to form, including, but not limited to, technical or
non-technical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing, a process, financial data, financial plans,
product plans, or a list of actual or potential customers or suppliers which is
not commonly known by or available to the public and which information (i)
derives economic value, actual or potential, from not being known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use; and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy. In
addition, the term “trade secrets” includes all information protectible as
“trade secrets” under applicable law.
     Nothing in this Section 6 shall limit any protection, definition or remedy
provided to the Company under any law, statute or legal principle relating to
Confidential Information or Trade Secrets.
          (d) Executive agrees that at the time of leaving the employ of the
Company Executive will deliver to the Company and not keep or deliver to anyone
else any and all notes, notebooks, drawings, memoranda, documents, and in
general, any and all material relating to the business of the Company (except
Executive’s personal files and records) or relating to any employee, officer,
director, agent or representative of the Company.
     7. Restrictive Covenants
          (a) Non-Competition
     Executive hereby agrees and covenants that during the period (“Non-Compete
Period”) beginning with the initial commencement of Executive’s employment with
the Company (including subsidiaries or affiliates) and ending on the last day of
Executive’s employment with the Company, Executive will not, directly or
indirectly, engage in or become interested (whether as an owner, principal,
agent, stockholder, member, partner, trustee, venturer, lender or other
investor, director, officer, employee, consultant or through the agency of any
person or entity otherwise in any business or enterprise that at any time during
the Non-Compete Period shall be in whole or in substantial part competitive with
any material part of the business conducted by the Company (which, for purposes
of this Section 7 shall include the Company’s subsidiaries and affiliates;
except that ownership of not more than 1% of the outstanding securities of any
class of

4



--------------------------------------------------------------------------------



 



any entity that are listed on a national securities exchange or traded in the
over-the-counter market shall not be considered a breach of this Section 7(a).
          (b) No-Raid
     Executive agrees and covenants that for the period commencing on the date
hereof and ending one (1) year following the termination of Executive’s
employment with the Company (the “Limited Period”), Executive will not (without
first obtaining the written permission of the Company), directly or indirectly,
divert or attempt to divert from the Company any business of any kind in which
the Company or its subsidiaries or affiliates is engaged or is seeking to be
engaged.
          (c) Non-Solicitation
     Executive agrees and covenants that during the Limited Period, Executive
will not (without first obtaining the written permission of the Company), on her
own behalf or on behalf of any third party, directly or indirectly, recruit any
then current employee, consultant or independent contractor of the Company, or
any individual who has served in any such capacity at any time six (6) months
prior thereto, for employment or any other relationship (including but not
limited to an independent contractor), or induce or seek to cause such person to
terminate his or her employment or independent contractor arrangement with the
Company. As used in Sections 7(a), 7(b) and 7(c) hereof, all references to the
Company includes the Company’s subsidiaries and affiliates.
          (d) Nondisparagement
     Each of the Company and Executive agree that upon inquiry from any third
party regarding the termination of Executive’s employment with the Company, if
termination is for reasons other than for Cause, such third party shall be
advised that Executive has decided to pursue other opportunities. Each of the
Company and Executive represents and agrees that each will not in any way
disparage the other (and with respect to the Company, Executive’s agreement
hereunder shall also apply to the Company’s current, former and future officers
and directors), or make any comments, statements, or communications to the media
or to any other third party that may be considered to be derogatory or
detrimental to the good name or business reputation of any of the aforementioned
parties or entities. Executive agrees that she shall direct all third party
inquiries regarding Executive’s employment with the Company to the Company’s
Senior Vice President of Human Resources.
          (e) Indemnification
     Executive shall be indemnified by the Company in accordance with the
Company’s Bylaws, as same may be amended from time to time.
          (f) Cooperation by Employee
     With respect to any litigation, arbitration, mediation, administrative
hearing, or any other dispute resolution process to which the Company is a party
or which Executive is a witness at

5



--------------------------------------------------------------------------------



 



any time during or after the expiration of the Term of this Agreement, Executive
agrees to fully cooperate fully with the Company, its attorneys and agents, with
respect to any process including but not limited to, interviews, depositions,
preparation for testimony, and testifying or otherwise providing evidence at no
out of pocket cost to Executive. Executive shall be indemnified by the Company
in connection with Executive’s activities pursuant to this Section 7(f), and the
provisions of this Section 7(f) shall survive the expiration or termination of
this Agreement.
     8. Termination
     The following termination provisions and benefits are in lieu of the
benefits available under the Company’s written policies and procedures, as
amended, and the Company’s Executive Change of Control Plan, as amended and the
Company’s Executive Incentive Bonus and Severance Plan, as amended. Executive
agrees that her termination provisions shall not be governed by such policies
and plans.
          (a) Cause. Notwithstanding the terms of this Agreement, the Company
may discharge Executive and terminate this Agreement for cause (“Cause”) in the
event (i) of Executive’s willful and repeated refusal, to materially perform her
duties hereunder with reasonable diligence, or to follow a lawful directive of
the Board commensurate with the Executive’s position, in each such case, after
specific written notice and a reasonable opportunity to cure (other than a
failure or refusal resulting from Executive’s incapacity), (ii) Executive’s
commission of an act involving fraud, embezzlement, or theft against the
property or personnel of the Company, (iii) Executive’s engagement in gross
reckless conduct that the Company in good faith reasonably determines will have
a material adverse affect on the reputation, business, assets, properties,
results of operations or financial condition of the Company, (iv) Executive
shall be convicted of a felony or shall plead nolo contendere in respect
thereof, or (v) Executive engages in any other criminal conduct or act of moral
turpitude that is injurious to the Company. As used in this section, the Company
includes the Company’s subsidiaries and affiliates. In the event Executive is
discharged pursuant to this Section 8(a), (i) Executive’s Base Salary, Bonus
Compensation, participation in the Incentive Plan and all benefits under
Section 4 hereof shall terminate immediately upon such discharge (subject to
applicable law, such as pursuant to the applicable provisions of the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), and (ii) the Company
shall have no further obligations to Executive except for payment and
reimbursement to Executive for any monies due to Executive which right to
payment or reimbursement accrued prior to such discharge.
          (b) Incapacity. Should Executive become incapacitated to the extent
that Executive is unable to perform Executive’s duties pursuant to this
Agreement for a period of more than one hundred twenty (120) days (consecutive
or non-consecutive) in any twelve (12) month period by reason of illness,
disability or other incapacity, the Company may, subject to the requirements of
applicable law, terminate this Agreement upon one month’s written notice at any
time after said one hundred twenty (120) day period and the Company shall have
no further obligations to Executive or her legal representatives except for
payment and reimbursement to Executive or her legal representatives for any
monies due to Executive which right to payment or reimbursement accrued prior to
such discharge.

6



--------------------------------------------------------------------------------



 



          (c) Death. This Agreement shall terminate immediately upon the death
of Executive, in which case the Company shall have no further obligations to
Executive or her legal representatives except for payment and reimbursement to
Executive or her legal representatives for any monies due to Executive which
right to payment or reimbursement accrued prior to Executive’s death.
          (d) Termination Without Cause. The Company may terminate Executive’s
employment with the Company without Cause (as defined in Section 8(a) above),
for any reason at any time, upon written notice to Executive, whereupon the
Executive shall be entitled to receive (i) all monies due to Executive which
right to payment or reimbursement accrued prior to such discharge, and (ii) Base
Salary in accordance with the Company’s customary payroll practices for a period
of twelve (12) months following the date of such termination and (iii) an
amount, payable monthly, equal to the Executive’s monthly COBRA payments,
increased to compensate for any amount withheld by the Company due to federal
and state tax withholding requirements until the earlier of (A) twelve (12)
months from the termination date or (B) the Executive obtains health coverage
from another source. The Company’s payment of any amounts to Executive upon the
termination of Executive’s employment without Cause is expressly subject to and
contingent upon Executive executing and delivering to the Company at the time of
such termination the Company’s then standard form of release.
          (e) Termination by the Executive for Good Reason. The Executive may
terminate her employment under this Agreement at any time for Good Reason by
giving written notice to the Company. For purposes of this Section 8(e), “Good
Reason” shall mean: (i) a material breach of this Agreement by the Company that
is not cured within thirty (30) days after written notice of the breach has been
given to the Company by the Executive; or (ii) Executive is required to
permanently relocate from the Chicago metropolitan area. In the event of a
termination by Executive for Good Reason, Executive shall be entitled to receive
(i) all monies due to Executive which right to payment or reimbursement accrued
prior to such discharge, and (ii) Base Salary in accordance with the Company’s
customary payroll practices for a period of twelve (12) months following the
date of such termination. The Company’s payment of any amounts to Executive upon
Executive’s termination for Good Reason is expressly subject to and contingent
upon Executive executing and delivering to the Company at the time of
Executive’s termination for Good Reason the Company’s then standard form of
release.
          (f) Termination Pursuant to a Change of Control. In the event that
(i) the Executive is terminated by the Company without Cause, or Executive
terminates the agreement for “Good Reason” (as defined in Section 8(e) above,
but subject to the modification set forth in the immediately following
sentence), within nine (9) months after a “Change in Control” (as defined
below), or (ii) the Executive is terminated by the Company without Cause, or the
Executive terminates the agreement for Good Reason, six (6) months prior to a
Change in Control and in connection with or contemplation of a Change in Control
by the Company, the Executive shall be entitled to receive (i) all monies due to
Executive which right to payment or reimbursement accrued prior to such
discharge, (ii) the Executive’s Base Salary paid ratably over a period of twelve
(12) months following the date of such

7



--------------------------------------------------------------------------------



 



termination in accordance with the Company’s customary payroll practices, and
(iii) the Executive’s “Applicable Bonus” (as defined below) paid ratably over a
period of twelve (12) months following the date of such termination in
accordance with the Company’s customary payroll practices. The Company’s payment
of any amounts to Executive upon Executive’s termination upon a Change in
Control is expressly subject to and contingent upon Executive executing and
delivering to the Company at the time of such termination the Company’s then
standard form of release.
     For purposes of this Agreement, the term “Change of Control” shall mean any
of the following: (a) a transaction or series of transactions which results in
the stockholders of Company, immediately prior to any such transaction or series
of transactions, failing to beneficially own, immediately after the effective
time of such transaction, securities of Company representing more than fifty
percent (50%) of the combined voting power of Company’s then outstanding
securities necessary to elect a majority of the Company’s directors, (b) Company
shall in one transaction or a series of transactions effect a merger,
consolidation, or exchange of its securities with any other entity which results
in the stockholders of Company immediately before the effective time of such
transaction failing to beneficially own, immediately after the effective time of
such transaction, securities representing more than fifty percent (50%) of the
combined voting power of the merged, combined or new entity’s outstanding
securities necessary to elect a majority of the directors of the merged,
combined or new entity, or (c) any person or entity, or persons or entities,
acquires in a transaction or series of transactions, substantially all the
assets of the Company.
     For purposes of this Agreement, the term “Applicable Bonus” shall mean
(i) if the Change in Control occurs on or before, or as of, December 31, 2006,
the cash bonus paid (or earned, if earned but not actually paid in full)
pursuant to the Bonus Compensation payable pursuant to Section 3(b) above,
(ii) if the Change in Control occurs subsequent to (and not as of) December 31,
2006, the average of the cash bonuses paid (or earned, if earned but not
actually paid in full) to Executive during the immediately preceding two
(2) years; and (iii) if the Change in Control occurs subsequent to (and not as
of) December 31, 2007, the average of the cash bonuses paid (or earned, if
earned but not actually paid in full) to Executive during the immediately
preceding three (3) years.
          (g) Exclusivity of Severance Provisions
     The Change in Control payment contemplated in Section 8(f) and the
Severance payment contemplated in Section 8(d) or Section 8(e), are mutually
exclusive (i.e. Executive may be entitled to one or the other, but not both).
     9. Specific Performance; Damages
     In the event of a breach or threatened breach of the provisions of
Section 6 or Section 7 hereof, Executive agrees that the injury which could be
suffered by the Company (which for purposes of this Section 9 shall include the
Company’s successor-in-interest, subsidiaries and affiliates) would be of a
character which could not be fully compensated for solely by a recovery of
monetary damages. Accordingly, Executive agrees that in the event of a breach or
threatened breach of Section 6 or Section 7 hereof, in addition to and not in
lieu of any damages sustained by the Company and any other remedies which the
Company may pursue hereunder or under any applicable law, the Company shall have
the right to equitable relief, including but not limited to the issuance of a
temporary or permanent injunction or restraining order, by any court of

8



--------------------------------------------------------------------------------



 



competent jurisdiction against the commission or continuance of any such breach
or threatened breach, without the necessity of proving any actual damages. In
addition to, and not in limitation of the foregoing, Executive understands and
confirms that, in the event of a breach or threatened breach of Section 6 or
Section 7 hereof, Executive may be held financially liable to the Company for
any loss suffered by the Company as a result.
     10. Notices
          Any and all notices, demands or requests required or permitted to be
given under this Agreement shall be given in writing and sent, by registered or
certified U.S. mail, return receipt requested, by hand, or by overnight courier,
addressed to the parties hereto at their addresses set forth above or such other
addresses as they may from time-to-time designate by written notice, given in
accordance with the terms of this Section, together with copies thereof as
follows:
     In the case of the Company, with a copy simultaneously by like means, to:
Grubb & Ellis Company
500 West Monroe Street, Suite 2800
Chicago, IL 60661
Attention: Chief Executive Officer
Notice given as provided in this Section shall be deemed effective: (i) on the
date hand delivered, (ii) on the first business day following the sending
thereof by overnight courier, and (iii) on the seventh calendar day (or, if it
is not a business day, then the next succeeding business day thereafter) after
the depositing thereof into the exclusive custody of the U.S. Postal Service.
     11. Waivers
          No waiver by any party of any default with respect to any provision,
condition or requirement hereof shall be deemed to be a waiver of any other
provision, condition or requirement hereof; nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right accruing to it thereafter.
     12. Preservation of Intent
          Should any provision of this Agreement be determined by a court having
jurisdiction in the premises to be illegal or in conflict with any laws of any
state or jurisdiction or otherwise unenforceable, the Company and Executive
agree that such provision shall be modified to the extent legally possible so
that the intent of this Agreement may be legally carried out.
     13. Entire Agreement
          This Agreement sets forth the entire and only agreement or
understanding between the parties relating to the subject matter hereof and
supersedes and cancels all previous agreements, negotiations, letters of intent,
correspondence, commitments, plans and

9



--------------------------------------------------------------------------------



 



representations in respect thereof among them, including, without limitation,
any prior employment agreement and any special severance agreements and, if
applicable, the Company’s Executive Change of Control Plan, and no party shall
be bound by any conditions, definitions, warranties or representations with
respect to the subject matter of this Agreement except as provided in this
Agreement.
     14. Inurement; Assignment
          The rights and obligations of the Company under this Agreement shall
inure to the benefit of and shall be binding upon any successor of the Company
or to the business of the Company, subject to the provisions hereof. The Company
may assign this Agreement to any person, firm or corporation controlling,
controlled by, or under common control with the Company. Neither this Agreement
nor any rights or obligations of Executive hereunder shall be transferable or
assignable by Executive.
     15. Amendment
          This Agreement may not be amended in any respect except by an
instrument in writing signed by the parties hereto.
     16. Headings
          The headings in this Agreement are solely for convenience of reference
and shall be given no effect in the construction or interpretation of this
Agreement.
     17. Counterparts
          This Agreement may be executed in any number of original or facsimile
counterparts, each of which shall be deemed an original, but all of which when
taken together shall constitute one and the same instrument.
     18. Governing Law; Disputes
          This Agreement shall be governed by, construed and enforced in
accordance with the internal laws of the State of Illinois, without giving
reference to principles of conflict of laws. Any dispute or controversy arising
under, out of, in connection with or in relation to this Agreement shall be
finally determined and settled by arbitration. Arbitration shall be initiated by
one party making written demand upon the other party and simultaneously filing
the demand together with required fees in the office of the American Arbitration
Association in Chicago, Illinois. The arbitration proceeding shall be conducted
in Chicago, Illinois by a single arbitrator in accordance with the Expedited
Procedures of the Employment Dispute Resolution Rules required by the
arbitrator. Except as required by the arbitrator, the parties shall have no
obligation to comply with discovery requests made in the arbitration proceeding.
The arbitration award shall be a final and binding determination of the dispute
and shall be fully enforceable as an arbitration award in any court having
jurisdiction and venue over such parties.
[REMAINDER OF PAGE INTENTIONALLY BLANK]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            EXECUTIVE:
      /s/ Frances P. Lewis       FRANCES P. LEWIS              COMPANY:

GRUBB & ELLIS COMPANY
      By:   /s/ Mark E. Rose         Name:   Mark E. Rose        Title:   Chief
Executive Officer   

11



--------------------------------------------------------------------------------



 



         

TABLE OF CONTENTS

              Page
1. EMPLOYMENT
    1  
 
       
2. DUTIES AND RESPONSIBILITIES OF EXECUTIVE
    1  
 
       
3. COMPENSATION
    2  
 
       
4. BENEFITS
    2  
 
       
5. TERM OF EMPLOYMENT
    3  
 
       
6. CONFIDENTIALITY
    3  
 
       
7. NON-COMPETITION; NON-SOLICITATION
    4  
 
       
8. TERMINATION
    6  
 
       
9. SPECIFIC PERFORMANCE; DAMAGES
    8  
 
       
10. NOTICES
    9  
 
       
11. WAIVERS
    9  
 
       
12. PRESERVATION OF INTENT
    9  
 
       
13. ENTIRE AGREEMENT
    9  
 
       
14. INUREMENT; ASSIGNMENT
    10  
 
       
15. AMENDMENT
    10  
 
       
16. HEADINGS
    10  
 
       
17. COUNTERPARTS
    10  
 
       
18. GOVERNING LAW; DISPUTES
    10  
 
       

